Citation Nr: 0206560	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  00-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
symptoms, as a chronic disability secondary to an undiagnosed 
illness.  

2.  Entitlement to service connection for psychiatric 
symptoms, to include panic attacks, nerve problems, 
depression, sleep problems, nightmares, flashbacks, and 
recurring memories, as a chronic disability secondary to an 
undiagnosed illness.  

[The issues of service connection on a direct basis for 
gastrointestinal and psychiatric disabilities will be the 
subject of a later decision.  ]


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for gastrointestinal symptoms due to an undiagnosed illness.  
Service connection was also denied for panic attacks, nerve 
problems, depression, sleep problems, nightmares, flashbacks, 
and recurring memories, also claimed as due to an undiagnosed 
illness.  He responded with a Notice of Disagreement received 
that same month, and was afforded an April 2000 Statement of 
the Case.  He then filed a May 2000 VA Form 9, perfecting his 
appeal.  He testified before a hearing officer at the RO in 
May 2000.  A hearing before the Board in Washington, D.C. was 
scheduled for April 2002, but in March 2002, the veteran 
canceled this hearing.

In a September 2001 Hearing Officer's Decision, the veteran 
was denied service connection for post traumatic stress 
disorder.  However, because an appeal has not been initiated 
on this issue, it is not currently before the Board.  

The Board is undertaking additional development on the claims 
of service connection on a direct basis for gastrointestinal 
and psychiatric disabilities, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002)) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's gastrointestinal symptoms are attributable 
to known clinical diagnoses.  

2.  The veteran's psychiatric symptoms are attributable to 
known clinical diagnoses.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
gastrointestinal symptoms as a chronic disability secondary 
to an undiagnosed illness is denied.  38 U.S.C.A. § 1117 
(West 1991 & Supp. 2001), Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 38 C.F.R. § 3.317 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The claim of entitlement to service connection for 
psychiatric symptoms, to include panic attacks, nerve 
problems, depression, sleep problems, nightmares, flashbacks, 
and recurring memories, as a chronic disability secondary to 
an undiagnosed illness is denied.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 2001), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); 38 C.F.R. § 3.317 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to his DD-214, the veteran had service in the 
Southwest Asia theater of operations.  His service medical 
records were negative for any diagnosis of or treatment for 
any diseases or injuries.  A service separation examination 
is not of record.  

The veteran sought private medical treatment in November 1993 
for abdominal pain.  He reported a childhood history of a 
hernia repair, and thought he was experiencing another 
hernia.  The physician prescribed medication.  A private 
hospital record reflects that in December 1994 the veteran 
presented with complaints to include diarrhea, and was 
diagnosed with gastroenteritis.  

The veteran was seen at a private hospital in November 1995 
for gastrointestinal pain.  Gastritis was diagnosed, and he 
was treated with medication.  The veteran was seen at another 
private hospital in November 1995 and was diagnosed with 
gastroesophageal reflux.  He was again seen in December 1995, 
and gastritis was again diagnosed.  A February 1996 private 
hospital report reflects a diagnosis of gastroenteritis with 
reflux.  

In October 1998, the veteran sought treatment for chest and 
abdominal pain at a private medical center.  He reported a 2-
year history of severe intermittent upper abdominal pain.  
Physical examination revealed vague epigastric tenderness, 
and cholelithiasis and peptic ulcer disease were suspected.  
X-rays of the chest and gallbladder were essentially 
negative.  An X-ray of his abdomen revealed a calcified 
density in the left upper quadrant, but was otherwise within 
normal limits.  An esophagogastroduodenoscopy was performed, 
but the results were normal, with no evidence of a tumor or 
ulcer found.  His symptoms were thought to be the result of 
an anxiety state.  

In November 1998, Dr. P.M.D., M.D., submitted a statement 
indicating he has been treating the veteran since June 1995.  
The veteran's diagnosed disabilities included anxiety 
disorder, hypertension, and seasonal allergies.  

The veteran has also received treatment at VA medical 
facilities since the mid 1990's.  According to psychiatric 
clinic notes, he has diagnoses of post traumatic stress 
disorder, anxiety, and a panic disorder.  

In January 1999, the veteran filed a claim for service 
connection for "Persian Gulf Syndrome," as well as a list 
of physical and psychiatric disabilities. 

D.S.M., an acquaintance of the veteran, submitted a February 
1999 written statement concerning his mental state.  D.S.M. 
had known the veteran since 1994, and described him as 
nervous, moody, paranoid, and occasionally violent.  He has 
held and quit numerous jobs as a result of paranoid feelings.  
The veteran's wife likewise submitted a March 1999 statement 
regarding his mental and physical state.  She stated that he 
has experienced sinus infections, kidney stones, lost teeth, 
sore throats and colds, hypertension, and anxiety since she 
first met him, and that these disabilities have interfered 
with the veteran's ability to obtain and maintain employment.  

In a February 2000 rating decision, the veteran was denied 
service connection for a gastrointestinal disability, panic 
attacks, nerve problems, depression, sleep problems, 
nightmares, flashbacks, and recurring memories, all claimed 
as secondary to an undiagnosed illness.  He responded that 
same month with a Notice of Disagreement, and was afforded an 
April 2000 Statement of the Case.  His VA Form 9 was received 
in May 2000.  

The veteran testified at a personal hearing at the RO in May 
2000.  He stated that he has experienced nausea and weakness 
since 1991 or 1992.  He also began experiencing panic attacks 
at the same time.  His other symptoms include a loss of 
concentration, poor memory, and nightmares.  He has been 
diagnosed with depression, anxiety, and post traumatic stress 
disorder.  

In May 2001, the veteran was sent a letter by the RO 
detailing recent changes in the law, and requesting any 
additional relevant evidence not already submitted.  The 
veteran has yet to respond to this letter.  The RO last 
reviewed the veteran's claims in August 2001, at which time 
the prior denials of service connection for gastrointestinal 
and psychiatric disabilities were continued.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126) (West 
Supp. 2001)).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  

In this case, the RO has had an opportunity to consider the 
claims for service connection for gastrointestinal and 
psychiatric symptoms as a chronic disability secondary to an 
undiagnosed illness in light of the above-noted change in the 
law, and the requirements of the new law have been satisfied.  

By virtue of the April 2000 Statement of the Case, the 
various Supplemental Statements of the Case, and the RO's May 
2001 letter, the veteran and his representative have been 
advised of the laws and regulations governing the claims on 
appeal, and, hence, have been given notice of the information 
and evidence necessary to substantiate these claims.  
Moreover, pertinent medical treatment records have been 
obtained and associated with the claims file.  

Furthermore, as the veteran has not identified any additional 
relevant evidence that has not been requested or obtained, 
there is no indication that there is any outstanding evidence 
that is necessary for adjudication of the issues on appeal.  
Hence, adjudication of the above-referenced issues is 
appropriate at this time, and the claims are ready to be 
considered on the merits.  

The veteran seeks service connection for gastrointestinal and 
psychiatric symptoms, claimed as a chronic disability 
secondary to an undiagnosed illness.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published 
an interim rule that extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and on October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C.A. 
§ 1118, which codified the presumption of service connection 
for an undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C.A. 
§§ 1117, 1118, including a complete revision of § 1117(a), 
which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection..

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

A key requirement to entitlement for service connection under 
38 C.F.R. § 3.317 is that the claimed disability "cannot be 
attributed to any known clinical diagnoses."  38 C.F.R. 
§ 3.317(a)(1)(ii) (2001).  In the present case, both the 
veteran's gastrointestinal and psychiatric symptoms have been 
attributed to recognized clinical diagnoses.  For this 
reason, service connection for gastrointestinal and 
psychiatric symptoms, as a chronic disability secondary to an 
undiagnosed illness under 38 C.F.R. § 3.317 is not warranted.  

Regarding the veteran's gastrointestinal symptoms, he was 
variously diagnosed with gastritis, gastroenteritis, and 
gastroesophageal reflux by private physicians in late 1994 
through early 1996.  In October 1998, he again sought 
treatment for abdominal pain, and his symptoms were 
attributed to an anxiety state after testing ruled out 
cholelithiasis and peptic ulcer disease.  Overall, the 
preponderance of the evidence indicates his gastrointestinal 
symptoms are attributable to known clinical diagnoses, and 
entitlement to service connection under 38 C.F.R. § 3.317 is 
not warranted.  

Likewise, the veteran has been diagnosed on several occasions 
with recognized psychiatric disorders.  In a November 1998 
statement to the VA, Dr. P.M.D. stated he has been treating 
the veteran since June 1995 for anxiety disorder.  VA 
psychiatric clinic notes reflect diagnoses of anxiety, post 
traumatic stress disorder, and panic disorder.  At his 
personal hearing, the veteran himself confirmed that he has 
received several diagnoses for his psychiatric symptoms, 
including depression, anxiety, and post traumatic stress 
disorder.  Because the veteran's psychiatric symptoms can be 
attributed to a known clinical diagnoses, entitlement to 
service connection under 38 C.F.R. § 3.317 is not warranted.  

The Board recognizes that there are circumstances in which a 
veteran applies for service connection for a disability under 
a 38 C.F.R. § 3.317 theory but is found to have a diagnosable 
disability.  In such circumstances, consideration of the 
veteran's claim on a direct service connection basis is 
appropriate.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1999), cert. denied, 
522 U.S. 1151 (1998).  In considering such direct service 
connection claims in the present case, the Board has 
determined that additional development is required.  Thus, 
entitlement to service connection on a direct basis for 
gastrointestinal and psychiatric disabilities is not decided 
at this time, and will be the subject of a future Board 
decision.  

In conclusion, because medical evidence reflects known 
clinical diagnoses for the veteran's gastrointestinal and 
psychiatric symptoms, service connection for gastrointestinal 
and psychiatric symptoms, to included panic attacks, nerve 
problems, depression, sleep problems, nightmares, flashbacks, 
and recurring memories, as a chronic disability secondary to 
an undiagnosed illness, is not warranted.  


ORDER

Service connection is denied for gastrointestinal symptoms as 
a chronic disability secondary to an undiagnosed illness.  

Service connection is denied for psychiatric symptoms, to 
include panic attacks, nerve problems, depression, sleep 
problems, nightmares, flashbacks, and recurring memories, as 
a chronic disability secondary to an undiagnosed illness.  



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

